DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment/response filed on 23 December 2021, which has been entered and made of record.
	
Response to Arguments
Applicant's arguments filed 23 December 2021 have been considered but they are either moot due to the new grounds of rejection or they are unpersuasive.
Applicant argues that Cook "does not explicitly disclose a technique for making 3D models corresponding to the sub-objects" (Remarks, pg. 8).  The Examiner respectfully disagrees.  Cook discloses "the two-dimensional objects may be extruded using their corresponding three-dimensional model data" (para. 22), which teaches making 3D models because the 2D objects become 3D models when they are extruded into the 3rd dimension based on 3D model data.
Applicant argues "Cook does not explicitly disclose a configuration for performing image alignment to use the learning models" (Remarks, pg. 8).  The Examiner agrees that Cook does not disclose the use of learning models, but asserts that Cook does use image alignment in the generation of the 3D model layers (e.g. the image matching disclosed in para. 40), and the secondary reference Fathi teaches the claimed learning models.
Applicant argues "Cook does not explicitly disclose using metadata for respective layers to match the 3D model layers to the learning models." (Remarks, pg. 8).  The Examiner agrees that Cook does not disclose the use of learning models, but asserts Cook does use metadata to 
Any remaining arguments are considered moot based on the foregoing or based on the new grounds of rejection presented in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (US 2014/0055445) in view of Fathi et al. (US 2021/0312710; hereinafter "Fathi").
Regarding claim 1, Cook discloses An apparatus for generating a three-dimensional (3D) model ("a three-dimensional model is determined," abstract), comprising: one or more processors; and an execution memory for storing at least one program that is executed by the one or more processors (see Fig. 4), wherein the at least one program is configured to: 
receive two-dimensional (2D) original image layers for respective viewpoints, and generate sets of 2D original image layers for respective objects by performing original image alignment on the 2D original image layers for respective viewpoints for each predefined object type of a plurality of predefined object types ("multiple images take[n] from different perspectives of the same object or objects," para. 28; "a matching pair of two-dimensional objects may be identified from within a pair of two-dimensional stereoscopic , 
generate 3D model layers for respective objects from the sets of 2D original image layers for respective objects using multiple [non-learning] models ("after automatically identifying the two-dimensional object within the two-dimensional scene, the two-dimensional object may be automatically analyzed to determine a type of the two-dimensional object … the type of the object may be compared against a database of three-dimensional model types," para. 15; "the two-dimensional objects may be extruded using their corresponding three-dimensional model data," para. 22), and 
generate a 3D model by synthesizing the 3D model layers for respective objects ("three-dimensional models of known objects may be adapted to match size and characteristics of two-dimensional objects, and the two-dimensional objects may be extruded using their corresponding three-dimensional model data," para. 22; "three-dimensional models may be determined for each two-dimensional sub-object within the two-dimensional object. In yet another embodiment, each of the two-dimensional sub -objects may be extruded from the two-dimensional scene, utilizing the three-dimensional models," para. 24), using metadata for respective layers ("tagging the object with the identifiers … the identifiers may indicate a type of the two-dimensional object," para. 13).
Cook does not disclose using multiple learning models for generating the 3D model layers from 2D image data or wherein each of the 3D model layers is reconstructed through a learning model corresponding to each of the predefined object types, among the multiple learning models, using metadata for respective layers.
In the same art of generating 3D models from 2D images, Fathi discloses using multiple learning models to generate 3D models from 2D images ("machine learning models … are  wherein each of the 3D model layers is reconstructed through a learning model corresponding to each of the predefined object types, among the multiple learning models ("Machine learning models can be swapped, changed, or modified based on a content aware pipeline of where the invention is in its process, what content was submitted including what type of data and/or context about what the data is describing i.e., roof, façade, entire structure, outdoor scene, indoor scene, amongst others … different models or different numbers of models being applied based on what is expected to be found in the scene or what data is provided," para. 136), using metadata for respective layers ("2D images are provided … reading, by the computer, image data including metadata," para. 82).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Fathi to Cook.  The motivation would have been for "Model accuracy" (Fathi, para. 40).
Regarding claim 2, the combination of Cook and Fathi renders obvious performing the original image alignment on the 2D original image layers for respective viewpoints ("a matching pair of two-dimensional objects may be identified from within a pair of two-dimensional stereoscopic images," Cook, para. 40) so that, depending on the predefined object types, multiple layers for respective viewpoints are included in at least one object type, wherein the 2D original image layers for respective viewpoints include multiple layers for respective object types for at least one viewpoint ("determine a type of the two-dimensional object … one or more sub-objects (e.g., features, etc.) of the two-dimensional object may be identified and analyzed to determine the type of the object," Cook, para. 15; "a two-dimensional representation of a face may include sub-objects include eyes, a nose, a mouth, etc.," Cook, para. 24; for example, a "nose" is considered an object type, and a nose "layer" (i.e. nose information) is identified in both left and right viewpoints; also, a single viewpoint such as the 
Regarding claim 3, the combination of Cook and Fathi renders obvious generate calibration information corresponding to relative location relationships between the multiple layers for respective object types ("the orientation of such sub-objects within the two-dimensional object may be determined," Cook, para. 20).
Regarding claim 4, the combination of Cook and Fathi renders obvious generate the 3D model in consideration of the relative location relationships between the 3D model layers for respective objects using the calibration information ("three-dimensional models may be determined for each two-dimensional sub-object within the two-dimensional object. In yet another embodiment, each of the two-dimensional sub -objects may be extruded from the two-dimensional scene, utilizing the three-dimensional models," Cook, para. 24).
Regarding claims 6-9, they are rejected using the same citations and rationales set forth in the rejections of claims 1-4, respectively.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Fathi, and further in view of Beeler et al. (US 2017/0024921; hereinafter "Beeler").
Regarding claim 5, the combination of Cook and Fathi renders obvious transform an appearance of the 3D model by baking the 3D model using predefined information of the multiple layers for respective object types ("the two-dimensional representation of the two-dimensional object may be used as a texture map to create the surface of the three-dimensional model," Cook, para. 18).
The combination of Cook and Fathi does not disclose the use of a displacement map in the generation of the 3D model.
In the same art of generating realistic 3D models, Beeler teaches the use of a displacement map in the generation of the 3D model ("generating a displacement map 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Beeler to the combination of Cook and Fathi.  The motivation would have been for "more immersive gaming and social experiences, and the potential for more realistic online facial retargeting to virtual characters" (Beeler, para. 7).
Regarding claim 10, it is rejected using the same citations and rationales set forth in the rejection of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611